         Case 8:18-cv-03019-GJH Document 73 Filed 01/12/21 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                SOUTHERN DIVISION

 AMERICAN CHEMICAL SOCIETY ET AL.,

                               Plaintiffs,            Case No. 8:18-cv-03019-GJH

        v.

 RESEARCHGATE GMBH,

                               Defendant.



                         STIPULATED REQUEST FOR LIMITED
                        EXTENSION OF DISCOVERY ABEYANCE

       Plaintiffs American Chemical Society, Elsevier Inc., Elsevier Ltd., and Elsevier B.V.

(collectively, “Plaintiffs”), and Defendant ResearchGate GmbH (“Defendant”), by and through

their respective undersigned counsel, hereby jointly request the Court extended the discovery

abeyance currently in place.


       On September 17, 2020, the Court entered (ECF No. 70) the parties’ Proposed Order (ECF

No. 69-1) holding all “[a]ll party and non-party discovery and pending discovery motions . . . in

abeyance for a period of eight weeks from the date of this Order” and requiring that, “[o]n

November 9, 2020, the Parties shall provide the Court with a status update.” On November 13,

2020, the Court entered (ECF. No. 72) an order granting the parties’ request (ECF No. 71) to

extend the abeyance until January 15, 2021.


       The abeyance will expire on January 15, 2021. The conditions described in the parties’

Joint Proposed Discovery Schedule Stipulation (ECF No. 69) as necessitating an abeyance have

not changed. Accordingly, the parties jointly request that the Court extend the abeyance until

March 19, 2021. At that time, the parties shall provide the Court with a status update.
         Case 8:18-cv-03019-GJH Document 73 Filed 01/12/21 Page 2 of 2



Dated: January 12, 2021


Respectfully submitted by:


 __/s/ Scott A. Zebrak___________________       __/s/ Toyja E. Kelley___________________
 Scott A. Zebrak (Bar Number 17741)             Toyja E. Kelley (Bar No. 26949)
 Corey Miller                                   SAUL EWING ARNSTEIN & LEHR LLP
 Lucy Grace D. Noyola                           500 E. Pratt Street, Suite 900
 OPPENHEIM + ZEBRAK, LLP                        Baltimore, MD 21202-3133
 4530 Wisconsin Avenue NW, Fifth Floor          410-332-8600
 Washington, DC 20016                           410-332-8862 (facsimile)
 Tel: (202) 480-2999                            Toyja.kelley@saul.com
 Fax: (866) 766-1678
 scott@oandzlaw.com                             Mark A. Lemley
 corey@oandzlaw.com                             Joseph C. Gratz
 lucy@oandzlaw.com                              Allyson R. Bennett
                                                Aaron J. Benmark
 Counsel for Plaintiffs                         DURIE TANGRI LLP
                                                217 Leidesdorff Street
                                                San Francisco, CA 94111
                                                415-362-6666
                                                415-236-6300 (facsimile)
                                                mlemley@durietangri.com
                                                jgratz@durietangri.com
                                                abennett@durietangri.com
                                                abenmark@durietangri.com

                                                Counsel for Defendant




                                            2
